Upon consideration of the petition filed by Attorney General on the 6th day of July 2004 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was *858entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th day of July 2004."
Upon consideration of the petition filed on the 6th day of July 2004 by Attorney General in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th day of July 2004."